DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-18 and  21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Villamar (9,235,213) in view of Abhyanker (US 2014/0136414) in further view of Amiri (US 2009/0320713).  Villamar discloses an unmanned road vehicle (200) for operating on a roadway (see column 5, line 54) and making deliveries (see column 5, line 31) comprising: a control system (260) for autonomous driving of the vehicle on a roadway; a cargo compartment (210); and electric motor for propelling the vehicle (see column 5, lines 4-30) wherein the vehicle does not have any passenger seats.  Villamar fails to disclose a perception system for detecting objects around the vehicle and the specifically claimed dimensions of an empty weight of at least 700 lbs. but less than 3000 lbs., front and rear track width narrower than 65 inches and a total cargo volume of less than 100 cu. feet.  
Abhyanker teaches the use of a perception system (see paragraph [0117]) utilized by an autonomous delivery vehicle.  The perception system includes a series of one or more sensors.  One of such sensors is embodied as a camera (226).  The camera (226) constitutes a surveillance system.  The camera (226) includes a multidirectional camera system that includes multiple cameras that are pointed in different directions (see paragraph [0122]).   The sensors included in the perception system (102), including the camera (226) “could be configured to be actuated separately and/or collectively” (see paragraph [0117]).  This recitations highlights how the cameras can be operated separately from the other sensors which constitute the perception system or when the other sensors are not active.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the perception and surveillance functions taught by Abhyanker to the autonomous vehicle system disclosed by Villamar since such an addition could aid in remote monitoring of the vehicle environment, thereby helping to prevent vehicle damage.
Amiri teaches the use of Narrow Vehicles (NV) for cargo transit and delivery.  These vehicles are disclosed as being less than 100 cm wide, which would result in a track width of less 50 inches, having a vehicle wheelbase of 120 cm (which is at least 40 inches and less than 105 inches) and a height of less than 150 cm (which is less than 6 feet but greater than 4 feet).  Amiri further teaches a variety of cargo capacities in paragraph [00452] ranging from very small (for mail) to larger (as much as a pick-up truck) wherein a very small cargo compartment would reasonably constitute a total cargo volume of less than 100 cu feet and a max payload capacity of greater than 150 pounds but less than 900 lbs.  Amiri also recites a low center of gravity for the NV vehicles.  Based on Applicant’s own disclosure, the vehicle empty weight of between 700 and 3000 lbs, the front and rear track widths of less than 50 inches, the total cargo volume of less than 100 feet, the maximum payload capacity of at least 150 pounds but less than 900 lbs. a vehicle wheelbase of greater than 40 inches but less than 105 inches and a center of gravity lower than 23 inches, do not appear to be critical.  The Examiner therefore concludes that it would be an obvious matter of design choice to experiment with various cargo volumes, payload capacities, track widths, wheel bases, vehicle heights and weights for the Villamar vehicle.  Amiri teaches that small vehicles minimize traffic congestion and are generally fuel efficient, wherein reduced traffic congestion and improved fuel efficiency would make size experimentation obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 21-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 21 and 12 of U.S. Patent No. 10,551,851. Although the claims at issue are not identical, they are not patentably distinct from each other.  
With respect to claims 1-6 and 21-28 patented ‘851 claim 24 includes all of the limitations of claims 1-6 and 21-24 plus additional limitations with the exception of specifying a total cargo volume of less than 100 cu. feet (claim 1), a vehicle empty weight less than 3000 lbs (claim 1), a wheelbase of at 

Response to Arguments
Applicant’s amendment has been fully considered.  In light of Applicant’s amendment to claims 13-18, requiring multiple cameras”, the rejection has been modified.  The first disclosure of multiple cameras pointed in different directions by Applicant is found in provisional application 61/970881 filed on 3/26/2014.  Abhyanker (US 2014/0136414), relied upon the instant rejection, was filed on January 17, 2014.  Abhyanker discloses a perception system comprised of a variety of possible sensors in addition to a surveillance system comprised of a camera system.  Applicant’s amendment appears to have overcome the double patenting rejection with respect to claims 13-18, however the double patenting rejection with respect to 1-6 and 21-28 remains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636